Citation Nr: 1226422	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  07-30 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected postoperative medial collateral ligament, anterior cruciate ligament, and meniscal repair of the right knee with chronic pain, with a separate, initial 10 percent evaluation for service-connected arthritis based on noncompensable limitation of flexion of the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2006 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and the VA Appeals Management Center (AMC) in Washington, D.C., respectively.  

In January 2006, the Veteran filed a claim for an evaluation in excess of 20 percent for his service-connected postoperative medial collateral ligament, anterior cruciate ligament, and meniscal repair of the right knee with residual decreased range of motion and manifestations of chronic pain.  In the October 2006 rating decision, the Cleveland RO denied the Veteran's claim.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

A hearing was held on August 16, 2010, by means of video conferencing equipment with the appellant in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In September 2010, July 2011 and January 2012, the Board remanded the Veteran's claim for further evidentiary development.  Specifically, in the September 2010 remand, the Board instructed that the VA Appeals management Center (AMC) should obtain outstanding VA treatment records and afford the Veteran a contemporaneous VA examination.  The AMC obtained the Veteran's VA treatment records from the VA Medical Center in Loma Linda, California, and afforded him a VA examination in October 2010.  Thereafter, the Veteran's claim was returned to the Board.  In July 2011, the Board concluded that the October 2010 VA examination was inadequate for the purposes of adjudicating the Veteran's claim, and thus, instructed that the AMC should obtain updated VA treatment records and afford the Veteran another VA examination.  The AMC obtained updated VA treatment records from various VA facilities and afforded the Veteran a VA examination in July 2011.  The Veteran's claim was returned to the Board.  In January 2012, the Board concluded that the July 2011 VA examination was inadequate because the VA examiner did not separately address whether the Veteran's right knee disability manifested in recurrent subluxation or lateral instability as instructed by the Board in the prior Board remands.  Thus, in the January 2012 Board remand, the Board instructed that the Veteran should be provided another VA examination.  As will be discussed below, the Veteran was provided a VA examination in January 2012 which is adequate for the purposes of adjudicating the Veteran's claim.  

In light of above, the Board concludes that the prior remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Clarification of the issue on appeal

In an April 2011 Supplemental Statement of the Case (SSOC), the AMC denied the Veteran's claim for an evaluation in excess of 20 percent for service-connected postoperative medial collateral ligament, anterior cruciate ligament, and meniscal repair of the right knee with residual decreased range of motion and manifestations of chronic pain; however, in the April 2011 rating decision, the AMC granted a separate 10 percent evaluation for arthritis of the right knee based on noncompensable limitation of motion, effective July 9, 2004.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98.  While it is unclear whether this separate 10 percent evaluation was assigned for noncompensable limitation of flexion or extension of the right knee, for the purposes of this decision, the Board will assume that it was assigned for noncompensable limitation of flexion.  

Despite the AMC's notation in the April 2011 rating decision that the assignment of a separate 10 percent evaluation for arthritis of the right knee was "a full and final determination of [the] issue on appeal," the Board notes that a higher evaluation may be assigned, and as such, the issue remains in appellate jurisdiction.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).  The Veteran's claim was returned to the Board for further appellate proceedings.  

In light of above, in July 2011, the Board recharacterized the Veteran's claim as stated in the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Throughout the pendency of the appeal, the evidence of record does not reflect that the Veteran's service-connected right knee disability manifests in severe recurrent subluxation or lateral instability.  

3.  Prior to September 28, 2006, and from March 31, 2009, to September 28, 2010, the evidence of record reflects that the Veteran's service-connected right knee disability manifested in arthritis, confirmed by x-ray testing, resulting in flexion limited to 30 at least degrees, but greater than 15 degrees.  

4.  From September 28, 2006, to March 30, 2009, and from September 29, 2010, to the present, the evidence of record reflects that the Veteran's right knee disability manifests in arthritis, confirmed by x-ray testing, resulting in noncompensable limitation of flexion of the right knee.  

5.  Prior to June 28, 2006, and from March 16, 2007, to the present, the Veteran's right knee disability manifests in arthritis, confirmed by x-ray testing, resulting in noncompensable limitation of extension of the right knee.  

6.  From June 28, 2006, to March 15, 2007, the evidence of record reflects that the Veteran's service-connected right knee disability manifested in arthritis, confirmed by x-ray testing, resulting in extension limited to 15 degrees, but less than 20 degrees.  

7.  Throughout the pendency of the appeal, the evidence of record reflects that the Veteran's service-connected right knee disability does not manifest in a tender, painful or unstable scar.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for recurrent subluxation or lateral instability associated with the Veteran's service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.40-4.45, 4.71a, Diagnostic Code 5257 (2011).  

2.  Prior to September 28, 2006, and from March 31, 2009, to September 28, 2010, the criteria for an initial 20 percent evaluation, but no more, for arthritis of the right knee resulting in limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011); see also VAOPGCPREC 23-97, VAOPGCPREC 9-98, VAOPGCPREC 9-2004 (September 17, 2004).  

3.  From September 28, 2006, to March 30, 2009, and from September 29, 2010, to the present, the criteria for an initial evaluation in excess of 10 percent for arthritis of the right knee resulting in limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011); see also VAOPGCPREC 23-97, VAOPGCPREC 9-98, VAOPGCPREC 9-2004 (September 17, 2004).  

4.  Prior to June 28, 2006, and from March 16, 2007, to the present, the criteria for a separate 10 percent evaluation, but no more, for arthritis of the right knee resulting in noncompensable limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2011); see also VAOPGCPREC 23-97, VAOPGCPREC 9-98, VAOPGCPREC 9-2004 (September 17, 2004).  

5.  From June 28, 2006, to March 15, 2007, the criteria for a separate 20 percent evaluation, but no more, for arthritis of the right knee resulting in limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2011); see also VAOPGCPREC 23-97, VAOPGCPREC 9-98, VAOPGCPREC 9-2004 (September 17, 2004).  

6.  The criteria for a separate compensable evaluation for a scar associated with the Veteran's service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.40-4.45, 4.71a, Diagnostic Codes 7801 - 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his/her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for an increased evaluation for his service-connected right knee disability in January 2006.  The Veteran was sent letters in April 2006 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letters advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letters also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  The April 2006 letters also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.

The April 2006 letters also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letters also contained information about assigning effective dates.  Since the April 2006 letters were sent to the Veteran prior to the initial adjudication of his claim in October 2006, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for an increased rating for migraine headaches, including private and VA treatment records and by affording VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted in the Introduction, the Veteran has been afforded VA examinations in September 2006, November 2009, October 2010, July 2011 and January 2012.  While the Board observes that several of these VA examination reports contain various inadequacies, each are based on physical examinations and review of the Veteran's complete VA claims file, and they provide medical information needed to address the rating criteria relevant to this case.  In particular, the VA examination reports contain descriptions of the symptomatology related to the service-connected disability and address the impact of the disability on the Veteran's employment and daily life.  Moreover, the Board notes that the January 2012 VA examination was completed in compliance with the Board's prior remand instructions and is adequate for the purposes of evaluating the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case with regard to obtaining a VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right knee disability since he was last examined in January 2012.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Additionally, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim decided herein.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and supplemental statements of the case (SSOCs), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, supra.  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  In VAOPGCPREC 9-98, General Counsel also held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

Additionally, the Court held in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that when read together, 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 (pertaining to painful motion) require that painful motion of a major joint or groups caused by degenerative arthritis (where the arthritis is established by X- ray) is deemed to be limited motion and entitled to a minimum 10 percent rating per joint, even in the absence of actual limitation of motion.  However, the Court has recently held that "pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board notes the Court's prior decision in Lichtenfels, but, in Mitchell, the Court distinguishes Lichtenfels as limited to the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003 (degenerative arthritis established by X-ray findings).

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Discussion

As discussed in the Introduction, the Veteran is currently in receipt of two separate evaluations for his service-connected right knee disability:  a 20 percent evaluation for moderate recurrent subluxation or lateral instability under Diagnostic Code 5257; and a 10 percent initial evaluation for traumatic arthritis under Diagnostic Code 5010, resulting in noncompensable limitation of flexion of the right knee under Diagnostic Codes 5260.  

The Board has considered the application of alternative Diagnostic Codes to evaluate the Veteran's service-connected right knee disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, since the evidence of record does not reflect that the Veteran's right knee disability manifests in ankylosis or genu recurvatum or includes impairment of the tibia and/or fibula, Diagnostic Codes 5256, 5262 and 5263 are not for application.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure).  Also, while the Board observes that the Veteran has a history of right knee surgery to repair and remove damaged cartilage, since he is currently in receipt of a 20 percent evaluation under Diagnostic Code 5257 for instability of the right knee, he cannot be availed by application of Diagnostic Codes 5258 and 5259, as an evaluation in excess of 20 percent is not available under these Diagnostic Codes.  

In light of above, the Board will continue to evaluate the Veteran's service-connected right knee disability under Diagnostic Codes 5257 pertaining to recurrent subluxation or lateral instability and Diagnostic Codes 5003, 5010, 5260 and 5261 pertaining to traumatic arthritis of the resulting in limitation of motion right knee.  Also, the Board will separately address each of the Veteran's evaluations pertaining to the right knee.  

Recurrent Subluxation and Lateral Instability

Historically, the Veteran injured his right knee and underwent surgery during active duty.  In a September 1993 rating decision, the RO established service connection for "residuals of a right knee injury," and a 20 percent evaluation was assigned under Diagnostic Code 5257, effective March 30, 1993.  This award remained unchanged until the time the Veteran filed the present claim for an increased evaluation in January 2006.  Diagnostic Code 5257 provides compensable ratings based on "slight," "moderate" and "severe" lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

The Board notes that words such as "slight" and "moderate" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 (2011).  Although the words "slight", "moderate", and "severe" are not defined in VA regulations, "slight" is generally defined as "small in size, degree, or amount"; "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc..."; and "severe" is defined as "extremely intense."  See Webster's New World Dictionary, Third College Edition (1988), pgs. 1038, 871, and 1071.

The currently assigned 20 percent evaluation is congruent with recurrent subluxation or lateral stability which is moderate.  For the Veteran's claim for an increased evaluation to succeed, the evidence of record must reflect recurrent subluxation or lateral stability which is severe.  However, after review of the record, the Board concludes that the evidence does not reflect that the Veteran's service-connected right knee disability manifests in severe recurrent subluxation or lateral stability.  

In a June 2004 VA treatment record, it was noted that the Veteran demonstrated slight lateral instability of the left knee, but in December 2004, a VA physician observed that the Veteran's anterior cruciate ligament, posterior cruciate ligament, lateral collateral ligament and medial collateral ligament were all intact.  An August 2006 magnetic resonance imaging (MRI) test of the Veteran's right knee showed a Baker's cyst, thickening of the quadriceps tendon without evidence of an acute tear, thickening and heterogeneous single intensity of the posterior cruciate ligament consistent with an intrasubstance injury, suggestion of an avulsion injury to the tibial plateau and increased single intensity within the posterior horn of the medial meniscus which was described as "probably [a] non-displaced tear."  See an August 2006 MRI report.  

The September 2006 VA examination report reflects that the Veteran endorsed locking and "give way" of his right knee, and he asserted that he used a cane for stability since his in-service injury in 1968 and a brace in the winter for fear of "slipping."  Upon physical examination, there was no laxity noted, and the Veteran demonstrated varus and valgus stability, a positive anterior drawer sign and a positive Lachman's test.  An October 2006 VA treatment record notes the Veteran's reports of right knee give way, and upon physical examination, the Veteran had a positive McMurray's test, but anterior and posterior drawer testing as well as varus and valgus stress testing was negative.  In August 2009, the Veteran requested a new cane because his old one had been stolen.  The November 2009 VA examination report reflects the Veteran's assertions concerning instability of the right knee and use of a cane, but he discontinued use of his right knee brace because wearing it caused swelling of the joint.  Upon physical examination there was no instability of the right knee noted, and the Veteran demonstrated varus and valgus stability, a negative anterior drawer sign, negative Lachman's test and negative patellar grind.  See the November 2009 VA examination report.  

At the August 2010 hearing, the Veteran endorsed lateral instability of his right knee.  See the August 2010 VA hearing transcript at pages 18 and 19.  A September 2010 VA treatment record reflects that the Veteran demonstrated a "normal" drawer sign and no collateral ligamentous laxity.  The October 2010 VA examination report reflects that the Veteran utilized a cane for stability, but upon physical examination, his right knee was found to be stable.  See the October 2010 VA examination report.  

At the July 2011 VA examination, the Veteran denied using assistive devices, such as a cane, for ambulation, but reported that his right knee "gives out" on him "several times per day."  Upon physical examination, there was no instability of the right knee on anterior posterior, varus and valgus testing.  See the July 2011 VA examination report.  

As noted by the Board in the January 2012 remand, the criteria of Diagnostic Code 5257 are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  In other words, to properly evaluate the Veteran's service-connected right knee disability under Diagnostic Code 5257, there must be sufficient evidence which addresses the matters of instability as well as subluxation.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  Since the evidence of record did not include medical evidence addressing subluxation of the right knee, the Board remanded the Veteran's claim to afford him a VA examination addressing whether the Veteran experienced subluxation of the right knee, and if so, to what degree.  

Upon physical testing at the January 2012 VA examination, the Veteran demonstrated a positive Lachman's test at 0 - 5 millimeters and a normal posterior drawer test.  The Veteran described give way of his right knee, and reported occasionally using a cane for stability.  The VA examiner specifically stated that the Veteran did not demonstrate patellar subluxation or dislocation and there was no x-ray evidence of such in the Veteran's VA claims file.  

In sum, while it is apparent the Veteran experiences instability of his right knee, there is no evidence that this instability approximates the level of "severe" as per the criteria of Diagnostic Code 5257.  As such, an evaluation in excess of 20 percent for instability of the Veteran's service-connected right knee stability is not warranted at any point during the appeal period.  See Hart and Fenderson, both supra.  

Arthritis - Limitation of Motion

As previously noted, in an April 2011 rating decision, the AMC established a separate 10 percent evaluation for arthritis resulting in noncompensable limitation of flexion of the right knee, effective July 9, 2004.  In the April 2011 rating decision, the AMC noted that this separate 10 percent evaluation was assigned from July 2004 because the evidence first reflected a diagnosis of arthritis of the right knee which was confirmed by x-ray testing at that time.  

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the knee) and 5261 (limitation of extension of the knee).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of compensable limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Limitation of knee flexion warrants a noncompensable rating if limited to 60 degrees, a 10 percent rating if limited to 45 degrees, a 20 percent rating if limited to 30 degrees, and a maximum 30 percent rating if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  Limitation of knee extension warrants a noncompensable rating if limited to 5 degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011); see also 38 C.F.R. § 4.71, Plate II (2011) (showing normal knee extension and flexion as between 0 degrees and 140 degrees).

Initially, the Board notes that the Veteran's VA claims file is replete with x-ray reports reflecting arthritis (degenerative joint disease) of the right knee.  See e.g., VA x-ray reports dated in May 2006 and October 2010.  Accordingly, the question for the Board is to what extent the Veteran's right knee arthritis limits the extension and flexion of the right knee.  

VA treatment records dated in July 2004 and December 2004 reflect that the Veteran demonstrated a "full range of motion" of his right knee, although flexion and extension were not expressed in degrees.  A June 2006 VA treatment record reflects that the Veteran presented with his knee in a "fixed" position between 30 degrees of flexion and 10 degrees of extension, and he resisted the VA medical professional's attempts to move his right knee.  See a June 2006 VA treatment record.  At the September 2006, the Veteran demonstrated flexion of the right knee to 70 degrees and extension limited to 15 degrees, to include on repetitive motion testing as per the Court's holding in DeLuca.  See the September 2006 VA examination report.  An October 2006 VA treatment record reflect that the Veteran demonstrated flexion of the right knee to 60 degrees and full extension.  

VA treatment records dated between March 2007, and June 2007 reflect that the Veteran demonstrated between 90 and 100 degrees of flexion and full extension of the right knee with guarding on movement.  A November 2007 VA treatment record reflects that the Veteran demonstrated "good" flexion and extension of the right knee with "some pain" on movement.  A July 2008 VA treatment record reflects that the Veteran resisted the VA medical professional's attempts to move his right knee.  In March 2009, the Veteran demonstrated 45 degrees of flexion of the right knee with extension limited to 5 degrees.  In April 2009, the Veteran demonstrated 20 degrees of flexion of the right knee with extension limited to 5 degrees.  In May 2009, the Veteran demonstrated 30 degrees of flexion of the right knee, but the degree of extension was not reported.  In July 2009, the Veteran demonstrated extension of the right knee limited to 5 degrees and, although not reported in exact measurements, flexion was noted to be "probably 30 to 40 degrees."  See a May 2009 VA treatment record.  In a September 2009 VA treatment record, it was noted that the Veteran had "30 degrees of motion" of the right knee with the Veteran's resistance, but exact flexion and extension measurement were not reported.  The November 2009 VA examination report reflects that the Veteran demonstrated 30 degrees of flexion of the right knee with extension limited to 5 degrees actively, although he could achieve full extension, passively.  These range-of-motion findings were unchanged upon repetitive motion testing as per DeLuca, and the examiner noted that the Veteran resisted attempts to move his knee further.  

A September 2010 VA treatment record reflects that the Veteran demonstrated a "normal" range of motion of the right knee, although this was not expressed in degrees.  The October 2010 VA examination report reflects that the Veteran demonstrated a full range of motion of the right knee, to include upon repetitive motion testing as per DeLuca, with guarding upon movement.  The July 2011 VA examination report reflects that the Veteran demonstrated flexion of the right knee to 90 degrees with extension limited to five degrees, to include upon repetitive motion testing as per DeLuca.  The January 2012 VA examination report shows that the Veteran demonstrated flexion of the right knee to 100 degrees with pain beginning at 30 degrees, and full extension, to include upon repetitive motion testing as per DeLuca.  

In sum, the medical evidence, recounted above, reflects that the Veteran has demonstrated various degrees of impaired motion of his right knee, to include impairment of flexion and extension, due to his right knee arthritis.  

The AMC has assigned a separate 10 percent evaluation for arthritis resulting in noncompensable limitation of flexion of the right knee.  After a review of the Veteran's VA claims file, to include the evidence recounted above, the Board concludes that the Veteran's claim may be partially granted, and a 20 percent evaluation for limitation of flexion of the right knee due to arthritis may be assigned prior to September 28, 2006, and from March 31, 2009, to September 28, 2010, because the evidence for these periods reflects right knee flexion limited to at least 30 degrees, but greater than 15 degrees.  See Hart and Fenderson, both supra.  

For the remainder of the appeal period, the Veteran's claim for an evaluation in excess of 10 percent for arthritis resulting in limitation of flexion of the right knee cannot be granted because the evidence of record during these periods fails to reflect that either (1) the Veteran's right knee arthritis involves two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations as per Diagnostic Code 5003, or (2) the Veteran's right knee arthritis results in limitation of flexion of the right knee which meets the criteria for at least a 20 percent evaluation as per Diagnostic Code 5260.  

Also, as noted above, the VA General Counsel has held that a Veteran may be compensated for limitation of extension as well as limitation of flexion resulting from arthritis of the knee joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Accordingly, in review of the evidence of record, the Board concludes that the Veteran meets the criteria for a separate 10 percent evaluation for arthritis resulting in noncompensable limitation of motion of the right knee for the time periods prior to June 28, 2006, and from March 16, 2007, to the present.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5261.  Moreover, the evidence of record reflects that, from June 28, 2006, to March 15, 2007, the Veteran demonstrated limitation of extension of the right knee due to arthritis which most closely approximates the criteria for a 20 percent evaluation, but no more.  For the time period from June 28, 2006, to March 15, 2007, there is no evidence that the Veteran's arthritis manifests in extension of the right knee limited to more than 15 degrees, and thus, an evaluation in excess of 20 percent cannot be assigned.  

While the Board has partially granted increased evaluations for earlier time periods under consideration, this amounts to staged ratings rather than reductions.  The Court has held that the provisions of 38 C.F.R. § 3.105(e) pertaining to rating reductions are generally not applicable to staged ratings.  O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  In O'Connell, the Court explained that in the context of staged ratings, requiring VA to first assign the higher disability rating and then halt adjudication in order to follow the provisions of 38 C.F.R. § 3.105(e) "would not further the underlying purpose" of that section.  Hence, the Court held that the notice requirements of 38 C.F.R. § 3.105(e) are not applicable to staged ratings before the Board.  Id. at 93-94. 

Right Knee Scar

The Board has also considered whether a separate evaluation may be assigned for the Veteran's surgical scar on the right knee as per the Court's holding in Esteban.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 - 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2011).  Here, the Veteran's initial claim for an increased evaluation was received in January 2006.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied. 

Prior to October 23, 2008, former Diagnostic Code 7804 assigned a single 10 percent evaluation for a superficial scar that was painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2011).

In this case, the evidence of record does not support an initial compensable evaluation for the Veteran's right knee scar under former Diagnostic Code 7804.  The Veteran's right knee scar has been described as longitudinal, "extending proximally and curving around medial and then extending distally."  See a March 2009 VA treatment record.  However, the evidence of record, to include the September 2006, October 2010, July 2011 and January 2012 VA examination reports, do not show that the Veteran's right knee surgical scar is painful on examination, and the Veteran has not asserted so.  

Accordingly, as the Veteran's service-connected right knee scar is not found to be painful on examination at any time during the appeal period, an initial compensable evaluation is not warranted under former Diagnostic Code 7804. 

Other potentially applicable Diagnostic Codes pertaining to scars have been considered.  See Schafrath, supra.  However, the Veteran's right knee scar is not located on his head, face, or neck; and has not been shown to be deep, cause limited motion, measure greater than 144 square inches, be unstable, or otherwise cause limitation of function of the affected part.  Accordingly, former Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 are not for application.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7805 (2008).  Accordingly, a separate compensable evaluation is not warranted under alternate diagnostic codes.  

Additionally, if a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased evaluation is sought, then a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16). 

In this case, after 25 years of employment, the Veteran retired from his occupation in electronic communications in 2006.  However, there is no evidence, to include assertions from the Veteran, that his service-connected right knee disability alone rendered him unable to secure or follow a substantially gainful occupation.  As such, no further consideration of this matter is warranted.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, supra.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected right knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected postoperative medial collateral ligament, anterior cruciate ligament, and meniscal repair of the right knee with chronic pain, is denied.  

From September 28, 2006, to March 30, 2009, and from September 29, 2010, to the present, entitlement to an initial evaluation in excess of 10 percent for arthritis resulting in limitation of flexion of the right knee is denied.  

Prior to September 28, 2006, and from March 31, 2009, to September 28, 2010, entitlement to an initial 20 percent evaluation, but no more, for arthritis resulting in limitation of flexion of the right knee, is granted subject to the laws and regulations controlling the award of monetary benefits.  

Prior to June 28, 2006, and from March 16, 2007, to the present, entitlement to a separate 10 percent evaluation, but no more, for arthritis resulting in limitation of extension of the right knee, is granted subject to the laws and regulations controlling the award of monetary benefits.  

From June 28, 2006, to March 15, 2007, entitlement to a separate 20 percent evaluation, but no more, for arthritis resulting in limitation of extension of the right knee, is granted subject to the laws and regulations controlling the award of monetary benefits.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


